             Case 1:21-cv-00887-NONE-JLT Document 8 Filed 07/23/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
11   SUZANNE NA PIER,                                     Case No. 1:21-cv-00887 NONE JLT
12                  Plaintiff,                            ORDER AFTER NOTICE OF SETTLEMENT
             vs.                                          (Doc. 7)
13
     JAGDEEP S. DHILLON, et al.,
14
                    Defendants.
15
16
             The plaintiff reports she has settled the matter and indicate she will seek dismissal of the action
17
18   soon. (Doc. 7 at 2) Thus, the Court ORDERS:

19           1.     The stipulation to dismiss the action SHALL be filed no later than September 10,

20   2021;

21           2.     All pending dates, conferences and hearings are VACATED.

22   The parties are advised that failure to comply with this order may result in the Court imposing

23   sanctions, including the dismissal of the action.

24
25   IT IS SO ORDERED.
26      Dated:     July 23, 2021                             _ /s/ Jennifer L. Thurston
27                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

28
